Name: Commission Regulation (EEC) No 2132/81 of 28 July 1981 introducing special transitional measures in respect of certain products in the beef and veal sector following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 81 Official Journal of the European Communities No L 209/9 COMMISSION REGULATION (EEC) No 2132/81 of 28 July 1981 introducing special transitional measures in respect of certain products in the beef and veal sector following the accession of Greece  178 tonnes of products within subheading 02.01 A II b) of the Common Customs Tariff, originating in and coming from the Community of Nine, of which : 65 tonnes from Denmark, 30 tonnes from the United Kingdom, 23 tonnes from France , 20 tonnes from the Netherlands, 20 tonnes from the Federal Republic of Germany, 20 tonnes from Italy. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 73 ( 1 ) thereof, Whereas certain products in the beef and veal sector arrived in Greece before the date of accession ; whereas, as a result of administrative difficulties or health control problems , these products could not be released for consumption in Greece before accession ; Whereas the import charge applicable to the said products is higher at present than that in force in Greece before accession ; whereas it is equitable , to avoid discrimination between importers, that the import charge to be borne by these products should be that to which they would have been subject )f they had been released for consumption in Greece before accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , shall be effected in accordance with the system appli ­ cable on 31 December 1980 in Greece with regard to the countries in question . As regards products exported from the Community of Nine , the provisions of this Regulation shall apply notwithstanding the provisions of Regulations (EEC) No 49/ 81 and (EEC) No 57/81 . 2 . The provisions of paragraph 1 shall apply only for products :  which arrived in Greece before 1 January 1981 , and  in respect of which customs formalities for release for consumption could not be completed in Greece before that date as a result of administra ­ tive or health control difficulties . HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . The release for consumption in Greece of :  30 tonnes of products within subheading 02.01 A II b) of the Common Customs Tariff , originating in and coming from countries not belonging to the Community of Nine , and This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1981 . For the Commission The President Gaston THORN